Citation Nr: 0942492	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  01-02 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder has been 
received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appeal was remanded for additional 
development in March 2004 and February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to these matters. 

An April 2009 supplemental statement of the case (SSOC) was 
sent to the Veteran at an address on [redacted] and returned 
to via as undeliverable.  However, an August 2009 
correspondence from the Veteran lists this same address.
 
The Court has held that VA may rely on the "last known 
address" of record.  See Thompson v. Brown, 8 Vet. App. 169, 
175 (1995).  The burden is on the Veteran to keep VA apprised 
of his whereabouts; if he does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[him]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
However, since it appears that VA has the correct and current 
address, the Board will remand these matters again so that VA 
can verify the address with the Veteran and resend the SSOC.

Additionally, the appears to be some confusion on the part of 
the Veteran regarding a possible hearing before the Board.  
Please ask the Veteran to verify whether he desires a 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address.  The 
August 2009 statement from the Veteran 
includes a telephone number.  If 
necessary, contact the Veteran at this 
number to verify his address.

2.  Determine whether the Veteran 
desires a hearing before the Board.  

3.  Resend the SSOC to the most recent 
address available.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

